Order entered March 7, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                             Appellants

                                               V.

   RIPLEY ENTERTAINMENT, INC., AND JIM PATTISON U.S.A., INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-07174

                                          ORDER
       We REINSTATE this appeal.

       By order dated February 13, 2019, we abated this appeal to allow the trial court to sign a

final judgment. On March 5, 2019, a supplemental clerk’s record was filed containing the final

judgment and the other documents requested in this Court’s order.

       Because appellants filed their brief before the final judgment was signed, they shall file

any amended brief by March 22, 2019. Appellees’ brief shall be filed by April 22, 2019.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE